DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3, 6 and 9-18 are pending in this application, Claims 11-18 are acknowledged as withdrawn, Claims 1-3, 6, 9 and 19 were examined on their merits.

The objection to Claims 11-18 because of minor informalities has been withdrawn due to the Applicant’s amendments to the claims filed 12/29/2020.

The objection to Claim 5 because of minor informalities has been withdrawn due to the Applicant’s amendments to the claims filed 12/29/2020.

The rejection of Claim 10 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, has been withdrawn due to the Applicant’s amendments to the claims filed 12/29/2020.

et al. (2011), of record, has been withdrawn due to the Applicant’s amendments to the claims filed 12/29/2020.

Response to Arguments

Applicant’s arguments, see Remarks, filed 12/29/2020, with respect to the above objections/rejections have been fully considered and are persuasive.  The objections/rejections have been withdrawn.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9 and 10 are newly rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al. (2011), of record, in view of Moon et al. (2014), cited in the IDS, Fang et al. (1992), of record, and Pritchard et al. (2012).


et al. teaches a urea sensor comprising: a PDMS fluidic chamber with an inlet and an outlet,
an electrode strip fixed in the fluidic chamber and comprising a reference electrode, a cathode and an anode,
a urease containing device (self-assembled monolayer with glutaraldehyde/GLDH urease immobilized thereon) placed in the fluidic chamber, a liquid inflow tube connected to the inlet and configured to supply urea containing liquid,
and a liquid outflow tube connected to the outlet and configured to discharge the urea-containing liquid out of the fluidic chamber,
wherein the urea sensor is configured; such that the urease-containing device is configured to be placed in the fluidic chamber and replaceable with another urease-containing device for hydrolysis of urea in the fluidic chamber as the urea-containing liquid flows through the fluidic chamber,
and further such that the reference electrode, cathode and anode contact the urea-containing liquid in the fluidic chamber for measuring electric current caused by hydrolysis of urea in the fluidic chamber, and wherein the urease containing device and fluidic chamber are configured to have generally the same cross-section (Pg. 2971, Abstract and Pg. 2976, Scheme 1), and reading on Claims 1 in part, 2, 3, and 9.

Srivastava et al. did not teach a device wherein the urease-containing device comprises urease chemically bound by glutaraldehyde to an insoluble, 3D porous silk fibroin scaffold to which urease is immobilized and which has a thickness, as now required by Claim 1;
or wherein the fluidic chamber comprises a cylindrical space, wherein the urease-containing device is in the form of a disc that can be placed inside the cylindrical space of the fluidic chamber, as required by Claim 10.

Moon et al. teaches the preparation of an insoluble, porous silk fibroin scaffold which is in the shape of a disc and has a thickness (Pg. 1271, Figs. 2-3).

Fang et al. teaches the immobilization of urease to silk fibroin for use in a urea sensing electrode (Pg. 669, Abstract) and wherein the sensor exhibits high biocatalytical activity, short response time, long lifetime and excellent thermal stability (Pg. 671, Column 2, Lines 24-27).

Pritchard et al. teaches the immobilization of multiple enzymes (glucose oxidase, lipase, L-asparaginase) to silk fibroin (films) with glutaraldehyde (Pgs. 483-484, Table 1).







It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the urea sensor of Srivastava et al. which utilizes a urease containing device (self-assembled monolayer with glutaraldehyde-urease immobilized thereon) placed in the fluidic chamber by substituting a 3D disc-shaped, insoluble, porous silk fibroin scaffold to which urease is immobilized by glutaraldehyde as taught by Moon et al., Fang et al. and Pritchard et al. for the self-assembled monolayer to which urease is immobilized because this is no more than the simple substitution of one known element (disc-shaped, insoluble, porous silk fibroin scaffold to which urease is immobilized by glutaraldehyde) for another (self-assembled monolayer to which urease is immobilized by glutaraldehyde) to obtain predictable results (detection of urea).  The MPEP states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
 (B) Simple substitution of one known element for another to obtain predictable results;

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in light of the advantages disclosed by Fang et al. of a biosensor comprising silk fibroin immobilized urease, such as exhibiting high biocatalytical activity, short response time, long lifetime and excellent thermal stability.
There would have been a reasonable expectation of success in making this modification because at least Srivastava et al. and Fang et al. are drawn to the same field of endeavor, that is, urea detection sensors utilizing immobilized urease, Fang et al. and Moon et al. are both drawn to the same field of endeavor, that is, silk fibroin scaffolds for biological applications, and Srivastava et al. and Pritchard et al. are both drawn to the use of glutaraldehyde for enzyme immobilization.

Response to Arguments

Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive. 

The Applicant argues that none of Srivastava et al., Moon et al. or Fang teach or suggest the newly added limitations of Claim 1 (Remarks, Pg. 7, Lines 10-26).

This is not found to be persuasive for the reasoning provided in the New rejections above.  In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  That is, the Applicant argues that none of the references teaches the newly added limitations however, the rejection was based on a combination of the above cited references
The Applicant argues that Moon et al. does not teach or suggest a urease-containing device in which urease is immobilized on the porous silk fibroin support (Remarks, Pg. 7, Lines 17-19).

This is not found to be persuasive for the reasoning provided in the New rejections above.  The Examiner notes that it is through combination of Srivastava et al. whom taught an immobilize urease biosensor, Moon et al. whom taught the preparation of an insoluble, porous silk fibroin scaffold which is in the shape of a disc and has a thickness, Fang et al. whom taught the immobilization of urease to silk fibroin for use in a urea sensing electrode and wherein the sensor exhibits high biocatalytical activity, short response time, long lifetime and excellent thermal stability and Pritchard et al. whom taught the immobilization of multiple enzymes (glucose oxidase, lipase, L-asparaginase) to silk fibroin (films) with glutaraldehyde, that all the limitations of the instant invention are met.

The Applicant argues that Fang et al. does not teach or suggest an insoluble 3D porous scaffold or wherein urease is chemically bound thereto using glutaraldehyde (Remarks, Pg. 20-26).

This is not found to be persuasive for the reasoning provided in the New rejections above.  As discussed above, it is though combination of the above cited references that the claimed limitations are met.

The Applicant notes that Srivastava et al. is configured so that the amount of urease is limited to the sample volume of the chamber so that the concentration of urease is very low compared to the volume of the chamber, making it difficult to detect urea concentration in the sample quickly and accurately (Remarks, Pg. 8 and Pg. 9, Lines 1-7).

This is not found to be persuasive for the reasoning provided in the New rejections above.  In this instance, it is though combination of the above references that the structural limitations of the claimed invention are met.  The Examiner notes that as the structural limitations of the claimed invention are present, the characteristic features of “quick” and “accurate” urea detection when in use are reasonably present as such characteristics would flow from the structure of the device which is taught by the prior art for the reasoning stated above. presumed to be present.

The Applicant argues that in Srivastava et al. the enzyme reaction decreases over time and the enzyme must be replenished, raising costs (Remarks, Pg. 9, Lines 8-10).

In response to Applicant's argument that the claimed invention does not require enzyme replenishment thus reducing costs, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The Applicant argues that a non-limiting claimed embodiment of the invention discloses a 3D porous silk fibroin support or scaffold with a sponge-like thickness covering a cross-section of a fluidic chamber and thus containing a large amount of protease (Remarks, Pg. 9, Lines 11-16).

This is not found to be persuasive for the reasoning provided in the New rejections above which make obvious all of the claimed structural limitations.  The Examiner notes that the claims are in no way limited to any of the disclosed specific embodiments. 

The Applicant cites Kim et al., cited in the IDS, as disclosing a non-limiting example of the invention, wherein when compared to Srivastava et al., the non-limiting embodiments contain higher urease concentrations and have a porous, sponge-like structure which reacts with urea over a large surface area (Remarks, Pg. 10 and Pg. 11, Lines 1-3).

This is not found to be persuasive for the reasoning provided in the New rejections above which make obvious all of the claimed structural limitations.  The Examiner notes that the claims are in no way limited to any of the disclosed specific embodiments.  In response to Applicant's arguments against the Srivastava et al. reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  
See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

The Applicant argue that Fang et al. discloses a silk fibroin monolayer of immobilized urease which does not contain the high-concentration of urease found in the non-limiting examples and does not disclose a 3D porous fibroin support as disclosed in the non-limiting examples.  Applicant notes that the non-limiting examples enable accurate urea detection in high speed flowing liquid, is economical, and has utility in analysis of peritoneal dialysis fluid (Remarks, Pg. 11, Lines 4-30 and Pg. 12, Lines 1-3).

In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., non-limiting examples) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The Examiner notes that the claims are in no way limited to any of the disclosed specific embodiments, and remain obvious for reasons of record set forth above.




  In response to Applicant's argument that the claimed invention enables accurate urea detection in high speed flowing liquid, is economical, and has utility in analysis of peritoneal dialysis fluid, the fact that Applicant has recognized other advantages which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Claims 1-3, 5, 6, 9 and 10 are newly rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al. (2011), of record, in view of Moon et al. (2014), cited in the IDS, and Fang et al. (1992), of record, as applied to Claims 1-3, 5, 9 and 10 above, and further in view of Akahori et al. (US 2009/0000947 A1), of record.

The teachings of Srivastava et al., Moon et al. and Fang et al. were discussed above.

None of the above references taught a device wherein the reference electrode, cathode and anode are screen-printed on a surface of the electrode strip and are configured to be connected to a potentiostat for a cyclic voltammetric analysis, as required by Claim 6.



Akahori et al. teaches a biosensor comprising an immobilized enzyme film wherein the enzyme may be urease (Pg. 3, Paragraphs [0026]-[0037]), wherein the biosensor may comprise a reference electrode, working electrode and counter electrode layers which may be formed by screen-printing or etching (Pg. 4, Paragraph [0050]-[0051]).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode urea sensor of Srivastava et al., Moon et al. and Fang et al. which utilizes a urease containing device (disc-shaped, insoluble, porous silk fibroin 3D scaffold to which urease is immobilized by glutaraldehyde) placed in the fluidic chamber and comprising a working, reference and counter electrodes formed by etching with the use of a screen printed reference, working and counter electrodes because this is no more than the simple substitution of one known element (screen-printed working, reference and counter electrodes) for another (etched working, reference and counter electrodes) to obtain predictable results (electrode biosensor comprising immobilized urease).  The MPEP states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
 (B) Simple substitution of one known element for another to obtain predictable results;
There would have been a reasonable expectation of success in making this substitution as at least both the Srivastava et al. and Akahori et al. references are drawn to the same field of endeavor, immobilized enzyme, electrode biosensors.

With regard to the limitation that the “reference electrode, cathode and anode are configured to be connected to a potentiostat for a cyclic voltammetric analysis”, this appears to be a characteristic property and/or an intended use of the claimed device, as the device of the prior art meets the structural limitations of the claimed invention, it would be expected to have the same properties and characteristics.

Response to Arguments

Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive. 

The Applicant argues that Akahori et al. does not remedy the alleged deficiencies of Srivastava et al. and thus, the Examiner has not established a prima facie case of obviousness (Remarks, Pg. 12, Lines 9-19).

This is not found to be persuasive for the reasoning provided in the New rejections above which make obvious all of the claimed structural limitations.  

Conclusion

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348.  The examiner can normally be reached on Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  








For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        01/25/2021

/SUSAN M HANLEY/Primary Examiner, Art Unit 1653